NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                STATE OF ARIZONA, Appellee/Respondent,

                                        v.

                  IVAN ALVARADO, Appellant/Petitioner.

                             No. 1 CA-CR 16-0415
                                 1 CA-CR 16-0384 PRPC
                                 (Consolidated)
                                 FILED 12-15-2016


 Appeal/Petition for Review from the Superior Court in Yavapai County
                        No. V1300CR820060768
                The Honorable Michael R. Bluff, Judge

   SENTENCE AFFIRMED; REVIEW GRANTED, RELIEF DENIED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Elizabeth B.N. Garcia
Counsel for Appellee

Yavapai County Attorney’s Office, Prescott
By Dana E. Owens
Counsel for Respondent

David Goldberg Attorney at Law, Fort Collins, CO
By David Goldberg
Counsel for Appellant/Petitioner
                          STATE v. ALVARADO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Chief Judge Michael J. Brown joined.


W I N T H R O P, Judge:

¶1            Ivan Alvarado appeals his sentence for promoting prison
contraband. He also petitions for review of the denial of his claim of
ineffective assistance of counsel with respect to plea negotiations. For the
reasons that follow, we affirm his sentence and grant review of his petition
for review, but deny relief.

                             BACKGROUND

¶2            Alvarado was charged with promoting prison contraband, a
class 2 felony; possession of marijuana, a class 6 felony; possession of drug
paraphernalia, a class 6 felony; and criminal impersonation, a class 6 felony.
A jury acquitted Alvarado of criminal impersonation, but found him guilty
as charged on the other three counts. Before sentencing, however, the trial
court granted Alvarado’s renewed motion for judgment of acquittal on the
charge of promoting prison contraband.1

¶3            The State appealed the order granting the motion for acquittal
and succeeded in having the conviction reinstated. See State v. Alvarado, 219
Ariz. 540, 546, ¶ 19, 200 P.3d 1037, 1043 (App. 2008). On remand, the trial
court sentenced Alvarado to a presumptive 11.25-year prison term on the
conviction for promoting prison contraband, which included a two-year
sentence enhancement for committing the offense while on pretrial felony
release. The sentence was affirmed on appeal, as modified to reflect credit
for one additional day of presentence incarceration. See State v. Alvarado, 1
CA-CR 14-0801, 2015 WL 3869742 (Ariz. App. June 23, 2015).

¶4            Alvarado thereafter filed a petition for post-conviction relief,
raising a claim of ineffective assistance of counsel with regard to both
sentencing and plea negotiations. Following an evidentiary hearing, the
parties agreed Alvarado was entitled to be resentenced without the two-


1      Alvarado was placed on probation on the other two convictions, and
those convictions and disposition are not at issue in this appeal.


                                      2
                           STATE v. ALVARADO
                            Decision of the Court

year sentencing enhancement, and the trial court granted relief on that
claim, but denied relief on Alvarado’s claim that he was deprived of a
favorable plea offer due to ineffective assistance of counsel.

¶5            At resentencing, the trial court imposed a mitigated seven-
year prison term. Alvarado filed a timely notice of appeal from his
resentencing and also petitioned for review of the denial of his claim of
ineffective assistance of counsel with respect to plea negotiations. This
court granted Alvarado’s motion to consolidate the petition for review with
his appeal. We have jurisdiction over Alvarado’s appeal pursuant to Article
6, Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 13-4031 (2010)2 and 13-4033 (2010), and jurisdiction over
Alvarado’s petition for review pursuant to A.R.S. § 13-4239(C) (2010) and
Arizona Rule of Criminal Procedure 32.9(c).

                                 ANALYSIS

       I.     Sentencing

              A.     Right to Equal Protection

¶6             The charge of promoting prison contraband resulted from a
small container that held 790 milligrams of marijuana being discovered in
one of Alvarado’s pockets while he was being booked into jail on the other
offenses. As charged in this case, a person commits promoting prison
contraband by “knowingly taking contraband into a correctional facility or
the grounds of such facility.” A.R.S. § 13-2505(A)(1) (2001).3 The offense is
a class 2 felony if the contraband involved is a deadly weapon, dangerous
instrument, explosive, dangerous drug, narcotic drug, or marijuana. A.R.S.
§ 13-2505(C). In all other cases, the offense is a class 5 felony. Id.

¶7          Alvarado argues that punishing him for promoting prison
contraband as a class 2 felony offense violates his right to equal protection


2     We cite the current version of the applicable statutes unless changes
material to our decision have occurred since the relevant date.

3      With respect to A.R.S. § 13-2505, we cite and quote the version of the
statute in effect at the time the crime occurred. The statute has twice been
amended since Alvarado’s crime, and although the changes are not material
to our analysis, they have resulted in relettering of the statute. For example,
former subsection (C), to which we refer in our decision, may currently be
found in subsection (G) of the statute.


                                      3
                           STATE v. ALVARADO
                            Decision of the Court

under the Fourteenth Amendment to the United States Constitution.
Specifically, he argues that, given the nature of his conduct and the small
amount of marijuana involved, it makes no sense for him to be punished
more severely than a person who commits the same offense with non-class
2 felony contraband that presents a greater danger to the safety, security, or
preservation of order in the correctional facility.

¶8             Although he did not raise this argument below, Alvarado
asserts the argument is not waived because imposition of an illegal sentence
constitutes fundamental error. See generally State v. Henderson, 210 Ariz. 561,
567, ¶ 19, 115 P.3d 601, 607 (2005) (holding that an issue not raised below is
reviewed for fundamental error). We agree. See State v. Alvarez, 205 Ariz.
110, 116, ¶ 18, 67 P.3d 706, 712 (App. 2003) (recognizing that an illegal
sentence is fundamental error, which is not waived by the failure to raise it
below (citation omitted)).

¶9              The “specification of punishment for crime is peculiarly a
question of legislative policy.” State v. Arnett, 119 Ariz. 38, 47, 579 P.2d 542,
551 (1978) (citations omitted). We review de novo the constitutionality of a
sentencing statute. State v. Davolt, 207 Ariz. 191, 214, ¶ 99, 84 P.3d 456, 479
(2004). We presume a statute to be constitutional, and the party challenging
a statute’s constitutionality has the burden to prove it is unconstitutional.
State v. Tocco, 156 Ariz. 116, 119, 750 P.2d 874, 877 (1988).

¶10             The equal protection clause of the Fourteenth Amendment
generally requires that the law treat all similarly situated persons alike. See
Crerand v. State, 176 Ariz. 149, 151, 859 P.2d 772, 774 (App. 1993); see also
Aegis of Ariz., L.L.C. v. Town of Marana, 206 Ariz. 557, 570, ¶ 54, 81 P.3d 1016,
1029 (App. 2003) (“To establish an equal protection violation, a party must
. . . show that it was treated differently than other people in the same
‘similarly situated’ class.” (citation omitted)). The right to equal protection,
however, does not prohibit all classification of persons; only classification
that is “unreasonable.” State v. Lowery, 230 Ariz. 536, 541, ¶ 13, 287 P.3d
830, 835 (App. 2012). Where, as in this case, the classification in question
does not implicate a suspect class or a fundamental right, a denial of equal
protection will be found only if there is no rational basis for the
classification. See Kahn v. Thompson, 185 Ariz. 408, 413, 916 P.2d 1124, 1129
(App. 1995).

¶11           The rational basis test does not require the legislature to
choose the least intrusive, or the most effective, means of achieving its
goals. State v. Hammonds, 192 Ariz. 528, 532, ¶ 15, 968 P.2d 601, 605 (App.
1998). A challenger of a statute’s constitutionality may overcome the


                                       4
                           STATE v. ALVARADO
                            Decision of the Court

presumption that the statute is rational “only by a clear showing of
arbitrariness or irrationality.” Id. at 531, ¶ 9, 968 P.2d at 604 (citation
omitted). Only if a statute “is ‘wholly irrelevant’ to the achievement of a
legitimate governmental objective” will it violate equal protection. Id. at
532, ¶ 15, 968 P.2d at 605 (quoting McGowan v. Maryland, 366 U.S. 420, 425
(1961)); see also Ariz. Downs v. Ariz. Horsemen’s Found., 130 Ariz. 550, 555,
637 P.2d 1053, 1058 (1981) (holding that a statute that does not impact upon
a fundamental right or suspect class “will be upheld if it has any
conceivable rational basis to further a legitimate governmental interest”
(citations omitted)).

¶12           The offense of promoting prison contraband is directed at
individuals who are incarcerated or in control of a correctional facility, and
the penalties seek to promote safety, security, and the preservation of order
in a correctional facility. State v. Roman, 200 Ariz. 594, 596, ¶ 9, 30 P.3d 661,
663 (App. 2001). In enacting A.R.S. § 13-2505(C), the legislature divided the
offense for punishment purposes into two classes: those involving a deadly
weapon, dangerous instrument, explosive, dangerous drug, narcotic drug,
or marijuana, and those involving all other contraband. The legislature
could reasonably conclude that items like deadly weapons and illegal
drugs, including marijuana, present a greater threat to the security and
order of correctional facilities than other types of contraband, and that
harsher punishment is appropriate for offenders who introduce these more
harmful items or substances into correctional facilities. See Olsen v. DEA,
878 F.2d 1458, 1462 (D.C. Cir. 1989) (“[E]very federal court that has
considered the matter, so far as we are aware, has accepted the
congressional determination that marijuana poses a real threat to
individual health and social welfare.” (citation omitted)), cited in State v.
Hardesty, 222 Ariz. 363, 367, ¶ 17, 214 P.3d 1004, 1008 (2009).

¶13            The fact that some class 5 felony contraband might be viewed
as equally dangerous as, or more dangerous than, marijuana does not make
the classifications in A.R.S. § 13-2505(C) unconstitutional. “[A]bsolute
equality and complete conformity of legislative classifications are not
required.” City of Tucson v. Grezaffi, 200 Ariz. 130, 137, ¶ 18, 23 P.3d 675, 682
(App. 2001) (citation omitted). “Even if the classification results in some
inequality, it is not unconstitutional if it rests on some reasonable basis.”
Fisher v. Edgerton, 236 Ariz. 71, 80, ¶ 28, 336 P.3d 167, 176 (App. 2014)
(citation omitted). There is nothing unreasonable in the legislature
specifying harsher punishment for promoting prison contraband when the
offense involves the types of dangerous contraband listed in A.R.S. § 13-
2505(C).



                                       5
                            STATE v. ALVARADO
                             Decision of the Court

¶14            The legislature properly exercised its law-making power and
did not offend constitutional requirements in creating the two classes of
offense for promoting prison contraband based on the nature of the
contraband involved. Thus, the classification system established in A.R.S.
§ 13-2505(C) for the offense of promoting prison contraband does not
violate the right of equal protection on its face or as applied to Alvarado.

              B.      Consideration of Mitigation Evidence

¶15           Alvarado also contends the trial court erred in imposing
sentence by failing to consider evidence of mitigation. According to
Alvarado, if the superior court had fully considered the evidence of
mitigation submitted, the court would have found the absolute minimum
sentence appropriate. Because Alvarado failed to object to his sentence in
the superior court, our review is limited to fundamental error. See
Henderson, 210 Ariz. at 567, ¶ 19, 115 P.3d at 607. “Before we may engage
in a fundamental error analysis, however, we must first find that the trial
court committed some error.” State v. Lavers, 168 Ariz. 376, 385, 814 P.2d
333, 342 (1991) (citation omitted).

¶16             The trial court has broad discretion in imposing sentence.
State v. Stotts, 144 Ariz. 72, 87, 695 P.2d 1110, 1125 (1985). “[A]n abuse of
discretion in sentencing will not be found absent a decision characterized
by arbitrariness, capriciousness, or failure to conduct an adequate
investigation into the facts relevant to sentencing.” Id. (citation omitted).

¶17            In imposing sentence, the trial court shall consider the various
mitigating circumstances identified by the defendant. A.R.S. § 13-701(E)
(Supp. 2015). A sentencing court, however, “is not required to find that
mitigating circumstances exist merely because mitigating evidence is
presented; the court is only required to give the evidence due
consideration,” and the weight to be given any mitigating evidence “rests
within the trial court’s sound discretion.” State v. Cazares, 205 Ariz. 425, 427,
¶ 8, 72 P.3d 355, 357 (App. 2003); accord State v. Webb, 164 Ariz. 348, 355, 793
P.2d 105, 112 (App. 1990) (“The consideration of mitigating circumstances
is solely within the discretion of the trial court.” (citation omitted)). Further,
the trial court is not required to make any factual findings as to mitigating
factors that it does not find or that will not be relied upon in sentencing,
and we presume the trial court considered any evidence relevant to
sentencing before it. State v. Cid, 181 Ariz. 496, 501, 892 P.2d 216, 221 (App.
1995); see also State v. Medrano, 185 Ariz. 192, 196, 914 P.2d 225, 229 (1996)
(“Judges are presumed to know and follow the law and to consider all
relevant sentencing information before them.” (citations omitted)).


                                        6
                           STATE v. ALVARADO
                            Decision of the Court

¶18           Here, the record reflects that in preparation for the
resentencing, the trial court read the entire file, including both the original
and new presentence reports, and also reviewed the letters filed on behalf
of Alvarado and sentencing memoranda submitted by his counsel. In
addition, the court heard the testimony of witnesses and the arguments of
counsel offered in support of mitigation at the sentencing hearing. The fact
the court found only one mitigating factor does not mean it did not consider
the evidence of other mitigating factors presented; rather, the court simply
did not find the other factors presented to be mitigating under the
circumstances of Alvarado’s case. Moreover, Alvarado had three felony
convictions at the time he was tried and sentenced for the offense in this
case. On this record, there was no abuse of discretion by the trial court in
imposing sentence.

              C.     Request for Sentence Reduction

¶19            Finally, Alvarado requests in the alternative that this court
exercise its authority under A.R.S. § 13-4037(B) (2010) to reduce his
sentence. The statutory power to reduce a sentence as excessive under § 13-
4037(B) is to be exercised with great caution. State v. La Mountain, 125 Ariz.
547, 552, 611 P.2d 551, 556 (1980). Sentencing is within the sound discretion
of the trial court, and a sentence will not be modified or reduced absent a
clear abuse of discretion. State v. Patton, 120 Ariz. 386, 388, 586 P.2d 635,
637 (1978). There being no abuse of discretion in the imposition of
Alvarado’s sentence, we deny the request.

       II.    Petition for Review

¶20           Alvarado also argues the trial court erred in denying relief on
his claim of ineffective assistance of counsel with respect to plea
negotiations. We review for an abuse of discretion a denial of a petition for
post-conviction relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19, 278 P.3d
1276, 1280 (2012).

¶21           To obtain relief on a claim of ineffective assistance of counsel,
a defendant must show that counsel’s performance fell below objectively
reasonable standards and that the deficient performance prejudiced the
defendant. See Strickland v. Washington, 466 U.S. 668, 687 (1984). “To
establish deficient performance during plea negotiations, a petitioner must
prove that the lawyer either (1) gave erroneous advice or (2) failed to give
information necessary to allow the petitioner to make an informed decision
whether to accept the plea.” State v. Donald, 198 Ariz. 406, 413, ¶ 16, 10 P.3d
1193, 1200 (App. 2000). “To establish prejudice in the rejection of a plea



                                      7
                           STATE v. ALVARADO
                            Decision of the Court

offer, a defendant must show ‘a reasonable probability that, absent his
attorney’s deficient advice, he would have accepted the plea offer’ and
declined to go forward to trial.” Id. at 414, ¶ 20, 10 P.3d at 1201 (citations
omitted).

¶22            When the trial court finds a claim colorable and conducts an
evidentiary hearing, the defendant has the burden of proving all factual
allegations by a preponderance of the evidence. Ariz. R. Crim. P. 32.8(c).
After an evidentiary hearing, our review of the trial court’s factual findings
“is limited to a determination of whether those findings are clearly
erroneous.” State v. Sasak, 178 Ariz. 182, 186, 871 P.2d 729, 733 (App. 1993).
If the court’s ruling is based on substantial evidence, we will affirm. Id.

¶23           In his petition for post-conviction relief, Alvarado alleged his
trial counsel was ineffective in advising him to reject a favorable plea offer
because counsel was confident Alvarado would prevail on the charge of
promoting prison contraband at trial or, if convicted, would be exonerated
on appeal. The trial court denied relief on this claim based on findings that
Alvarado failed to prove either deficient performance on the part of his trial
counsel or that Alvarado would have accepted the plea offer presented.

¶24           On review, Alvarado argues that the trial court abused its
discretion by not finding his counsel provided ineffective assistance with
respect to plea negotiations. The court found credible the testimony at the
evidentiary hearing supporting the findings that counsel provided effective
assistance with respect to the plea offer and that, in any event, Alvarado
would not have accepted the offer, and found Alvarado’s testimony to the
contrary not credible. Credibility determinations in post-conviction relief
proceedings rest solely with the trial judge, State v. Fritz, 157 Ariz. 139, 141,
755 P.2d 444, 448 (App. 1988), and it is for the trial court to resolve
conflicting testimony, State v. Alvarado, 158 Ariz. 89, 92, 761 P.2d 163, 166
(App. 1988). Because the testimony at the evidentiary hearing provides
substantial evidence to support the court’s findings, no basis exists for
disturbing the ruling that Alvarado failed to sustain his burden of proving
he was entitled to relief on his claim of ineffective assistance of counsel with
respect to plea negotiations.




                                       8
                         STATE v. ALVARADO
                          Decision of the Court

                             CONCLUSION

¶25             For the foregoing reasons, we affirm Alvarado’s sentence on
his conviction for promoting prison contraband, and grant review, but deny
relief, on his petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       9